Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION  

Response to Amendment

This action is in response to the amendment filed on 07/29/2021. Claims 1-120 are presently pending.

Specification, as amended, is directed to the correction of typographical errors and does not introduce any new matter, therefore, acceptable.
 
Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been fully considered but they are not persuasive.

Applicant’s arguments are primarily directed to the features of the independent claims 1, 7, and 11 and are responded to below. Applicant has not presented any arguments with respect to the dependent claims.

Applicant argues that the Examiner’s rejections of the claims 1, 7, and 11 are in error (Remarks: page 9, 4th paragraph). Applicant has based this argument on his observation (based on his read of ¶ [33] of Seo) that Seo does not teach ““using channel-identification information extracted from a fingerprint in the media content”, because a fingerprint of media content is not “in” the media content of Seo but is rather established as a representation of the media content, such as component features of the media content” (Remarks: page 10. 1st paragraph).

Examiner respectfully disagrees.

First, Applicant’s read of Seo’s ¶ [33] is not correct. Referenced paragraph [33] is reproduced below:
[0033] The network server 24 or other entity operating in accordance with the present disclosure could establish some or all of this reference data by analyzing media content arriving on each of the various channels (e.g., at least the media content arriving on each of various channels that are available to a receiver that serves the media presentation device). To facilitate this, as shown, the server could include or be interconnected with one or more receivers 16 that are configured to receive media content from one or more of the media content distributors 14 on various channels in much the same way that receivers would using any media fingerprinting process(es) now known or later developed (e.g., computing a hash on a per frame or other basis, or otherwise identifying, extracting and digitally representing component features unique to the media content) (emphasis added).

As can be seen, Seo anticipates extracting features unique to the media item.

Second: Applicant’s Figure 1 appears to be the exact copy of Seo’s Figure 1. Furthermore, Applicant’s claim 1 recites “detecting a fingerprint-based channel-multi-match …” (Applicant’s Fig. 3, element 300) which is taught by Seo (Fig. 4, element 40).

Responsive to this detection/ determination, Seo teaches comparing the detected/ extracted fingerprint with the identified fingerprints associated with channel data.

Seo is silent on the channel identification being encoded in the watermark/ fingerprint.

Rodriguez has recognized this deficiency as evidenced by ¶ [17] of his disclosure, reproduced below:
[0017] While the fingerprint-based identification data identifies the song, it provides no information about the distribution channel. There is no indication as to whether the song was distributed by Sirius, or was part of a television soundtrack, or was an iTunes download, etc.

Rodriguez then solves the problem by encoding the channel identification/ source information in the watermark/ fingerprint (¶¶ [14], [17]-[19], [26], [38]-[41]).

Therefore, Examiner submits that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Seo with Rodriguez’s teachings in order to provide for a faster disambiguation and more efficient/ faster operation of detecting the media and its corresponding channel.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., USPGPUB 2019/0182541 (hereinafter “Seo”), in view of Rodriguez, USPGPUB 2013/0097630 (hereinafter “Rodriguez”).

Regarding claim 1, Seo discloses a method comprising (Fig. 4 and corresponding description):
detecting a fingerprint-based channel-multi-match with respect to a channel of media content being rendered by a content presentation device (Fig. 4, element 40, ¶ [67]); and
responsive to the detecting of the fingerprint-based channel-multi-match, using channel-identification information extracted from a fingerprint in the media content as a basis to determine which channel the content presentation device is rendering (Element 42; ¶¶ [67]-[75]).

Seo is not explicit in extracting the channel-identification from a watermark encoded in the media. However, Rodriguez discloses a method, computer program code, and system for employing content identification and/or distribution identification data (Abstract) wherein, in addition to fingerprints, the channel identification is extracted from a watermark encoded in the media (¶¶ [14], [17]-[19], [26], [38]-[41]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Seo with 

Regarding claim 2, Seo discloses based on the determining of which channel the content presentation device is rendering, causing the content presentation device to carry out a content modification in the determined channel (Action as indicated in element 44, ¶ [67], and further disclosed in ¶ [76]).
Regarding claim 4, Seo discloses:
wherein the channel of media content being rendered by the content presentation device comprises a video component and an audio component (¶ [26], Fig. 4, as indicated in elements 40, 42, ¶ [67]),
wherein the fingerprint-based channel-multi-match is with respect to the video component of the channel (Element 40, ¶¶ [67]-[71]), and
wherein the channel-identification information is extracted from an audio watermark encoded in the media content (Element 40, ¶ [72]).
Regarding claim 5, the system of Seo and Rodriguez (as analyzed in claim 1) discloses wherein the channel-identification information is extracted by the content presentation device from the watermark encoded in the media content (Rodriguez: ¶¶ [14], [17]-[19], [26], [38]-[41]).
Regarding claim 6, the system of Seo and Rodriguez discloses wherein the method is carried out by an entity other than the content presentation device (Either the server, presentation device, and/or a combination of the two may perform the method as disclosed in Seo: ¶¶ [33]-[43], and [74]; Also see Rodriguez: ¶ [12])) , the method further comprising:
requesting and receiving from the content presentation device the channel-identification information extracted from the watermark encoded in the media content (Seo: ¶¶ [45], [76]; Rodriguez: ¶ [26]).
The method of claim 7 differs from the method of claims 1 and 6 in that instead of “watermark encoded in the media” as recited in claim 1, claim 7 cites steganographic encoding. Rodriguez  discloses this feature in ¶ [14]. Therefore, claim 7 is rejected by the same analysis as claims 1 and 6.

Regarding claim 8, the system of Seo and Rodriguez discloses wherein the steganographic encoding in the channel of media content comprises a watermark in the channel of media content (Rodriguez: ¶ [14]).
Regarding claim 9, Seo discloses responsive to the request, decoding by the content presentation device the watermark, and determining by the content presentation device, from the decoded watermark, the channel-identification 
Claim 10 recites similar features as those of claim 4, therefore, rejected the same. . 
Regarding claim 11, the system of Seo and Rodriguez discloses a method comprising:
detecting, by a computing system, that query fingerprints of media content being rendered by a content presentation device match reference fingerprints respectively of multiple channels (Fig. 4, element 40, ¶ [67], Element 42; ¶¶ [67]-[75]);
responsive to detecting that the query fingerprints of the media content being rendered by the content presentation device match the reference fingerprints respectively of the multiple channels, performing disambiguation based at least in part on channel-identification information that is steganographically encoded in the media content being rendered by the content presentation device (Rodriguez: ¶¶ [14], [17]-[19], [26], [38]-[41]), the disambiguation identifying which of the multiple channels the content presentation device is rendering (Fig. 4, element 40, ¶ [67], Element 42; ¶¶ [67]-[75]) ; and
taking action based on the identifying of the channel (Action as indicated in element 44, ¶ [67], and further disclosed in ¶ [76]).
Regarding claim 12, the system of Seo and Rodriguez discloses wherein the computing system is an entity other than the content presentation device, and 
receiving by the computing system, from the content presentation device, the query fingerprints of media content being rendered by the content presentation device (Seo: ¶¶ [45], [76]; Rodriguez: ¶ [26]).
Regarding claim 13, Seo discloses receiving by the computing system the reference fingerprints from one or more content distribution systems (¶¶ [26], [33]-[37]).
Regarding claim 14, the system of Seo and Rodriguez discloses wherein performing the disambiguation based at least in part on the channel-identification information (Seo: ¶¶ [66]-[73]) that is steganographically encoded in the media content being rendered by the content presentation device (Rodriguez: ¶¶ [14], [17]-[19], [26], [38]-[41]) comprises:
causing the content presentation device to report the channel-identification information (Seo: ¶¶ [41], [74]; Rodriguez: ¶ [26]) that is steganographically encoded in the media content being rendered by the content 
Regarding claim 15, the system of Seo and Rodriguez discloses wherein causing the content presentation device to report the channel-identification information (Seo: ¶¶ [41], [74]; Rodriguez: ¶ [26]) that is steganographically encoded in the media content being rendered by the content presentation device (Rodriguez: ¶¶ [14], [17]-[19], [26], [38]-[41]) comprises :
transmitting to the content presentation device a request that causes the content presentation device to decode and report the steganographically encoded channel-identification (Seo: ¶¶ [74]-[76]; Rodriguez: ¶¶ [14], [17]-[19], [26], [38]-[41]) .
Regarding claim 16, the system of Seo and Rodriguez discloses wherein the channel-identification information is watermark encoded in the media content (Rodriguez: ¶¶ [14], [17]-[19], [26], [38]-[41]).
Regarding claim 17, the system of Seo and Rodriguez discloses wherein the media content being rendered by the content presentation device comprises a video component and an audio component (Seo: ¶ [26], Fig. 4, as indicated in elements 40, 42, ¶ [67]),
wherein the query fingerprints and reference fingerprints both represent video (Seo: Element 40, ¶¶ [67]-[71]), and

Regarding claim 20, the system of Seo and Rodriguez discloses wherein taking the action based on the identified channel comprises reporting presentation of the identified channel for use in a channel ratings system (Seo: ¶¶ [41], [74]; Rodriguez: ¶ [26]).

Claims 3, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, in view of Rodriguez, further in view of Levy, USPGPUB 2009/0158318 (hereinafter “Levy”).

Regarding claim 3, the system of Seo and Rodriguez is silent on wherein the content modification comprise dynamic ad insertion.

However, Levy discloses a method, system, and computer program product for utilizing fingerprint/ watermarks for triggering actions/ modifications in the media such as inclusion of supplemental content (as had been disclosed by Seo) and dynamic ad insertion (¶¶ [21]-[22], [25], [27]-[28], and [30]).


Regarding claim 18, the system of Seo, Rodriguez, and Levy discloses wherein taking the action based on the identified channel comprises:
detecting a content-modification opportunity (Seo: ¶¶ [67], [76]; Levy: ¶¶ [21]-[22], [25], [27]-[28], and [30]) in the identified channel based on a comparison of reference fingerprints of the identified channel with fingerprints of a modifiable-content segment; and
responsive to detecting the content-modification opportunity in the identified channel, enabling and preparing the content presentation device to carry out a content modification with respect to the detected content-modification opportunity (Seo: ¶¶ [67], [76]; Levy: ¶¶ [21]-[22], [25], [27]-[28], and [30]). Further see Levy: ¶¶ [36], [39], [95]-[96], [122].
Regarding claim 19, the system of Seo, Rodriguez, and Levy discloses wherein the modifiable-content segment is a replaceable advertisement, and wherein the content modification is playout of a replacement advertisement in place of the replaceable advertisement (Seo: ¶¶ [67], [76]; Levy: ¶¶ [21]-[22], [25], [27]-[28], .
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Marandi whose telephone number is (571)270-1843.  The examiner can normally be reached on 8:00 AM- 5:00 PM M-F, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Marandi/
Primary Examiner, Art Unit 2421